DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 08/26/2022 Response to Electric/Restriction.

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-20, in the reply filed on 08/26/202 is acknowledged.  The traversal is on the ground(s) that the entire application can be made without serious burden.  This is not found persuasive because Group I directs to plurality of discontinuous protect regions and plurality of first rows are also not continuous, while Group II directs to re-defining protect region.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites limitations “responsive to detecting a row hammer attack, map the plurality of first rows of the memory array to the plurality of second rows of the memory array using fuses of the memory array” on lines 2-3. Specification does not describe recited limitation. Paragraph [0014] describes the opposite, which is the row and/or rows adjacent to the row storing sensitive data is mapped to redundant rows regardless of the target of the row hammer attack.  Examiner understands that the first row is considered as row hammer attack without identifying as target row of the row hammer attack for protection of the protected memory area.  Accordingly, there is no detection of row hammer attack of the first rows.
For purpose of examination, Examiner interprets the recited limitations as -- responsive to preventing a row hammer attack, map the plurality of first rows of the memory array to the plurality of second rows of the memory array using fuses of the memory array--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,997,257 to Lee (hereafter Lee) in view of PGPub. 2010/0082929 to Kobayashi (hereafter Kobayashi) in view of US 10,108,365 to Bittlestone (hereafter Bittlestone).
Regarding independent claim 10, Lee (US 9,997,257) teaches a method comprising:
reading a fuse (FIGS. 1-2: reading one of the fuses storing fuse set enable signals FSEN_0 to FSEN_N, corresponding to one of the defective addresses NOR_REP_ADD_1 to NOR_REP_ADD_N stored in nonvolatile memory circuit 10, see 5:32-51) of a memory device that comprises a plurality of latches (FIG 1: fuse set latch array 100 of semiconductor device 1, see 3:7-11 and 5:49-51) and an array organized in rows and columns of memory cells each having a capacitive storage element (i.e. SDRAM, see 3:61-62);
determining that the fuse is blown based at least in part on reading the fuse (the fuse blown indicates that the corresponding address is indeed stored information, see 5:32-51); 

responsive to determining that the fuse is blown and responsive to identifying a defective row (FIG. 4: responsive to an input ADD matches with one or more of addresses NOR_REP_ADD_1 to NOR_REP_ADD_N), storing an address in one or more latches of the plurality of latches (i.e. storing/holding/keeping the defective address, which has already stored in the latches when the defective address is latched in response to fuse set enable signal) to map the first row of memory cells to a second row of memory cells that is not within the predefined row address range (FIGS. 1 and 4: e.g. mapping one of the addresses NOR_REP_ADD_1 to NOR_REP_ADD_N of predefined row address range LAX<K> to LAX<K+M> to one of the rows LAX<0> to LAX<2>, which is not within the predefined row address range LAX<K> to LAX<K+M> as shown),

Lee does not teach the strikethrough limitations.  Lee also teaches the defective row of memory cells is identified instead of a first row of memory cells that are adjacent to a predefined row address range. 
	Bittlestone suggests first and last rows are added to a predefined row address range to form a protective buffer between public and protected memory areas (FIG. 4: rows 402 and 403, see 3:52-57).
Kobayashi teaches a memory array comprising a plurality of predefined row address ranges (FIG. 4: protection areas R11, R12 and R13), wherein the predefined row address range can be re-defined (see para. [0054]), and is accessed utilizing a key inherently provided by a host (FIG. 1: via CPU 101, see para [0053]), wherein the key is inherently a security token (because it needs to be verified with verification program 107, see para [0053]).
Since Lee, Bittlestone and Kobayashi are all from the same field of endeavor, the purpose disclosed by Lee and Bittlestone would have been recognized in the pertinent art of Kobayashi.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
redirect the protective buffer rows of Bittlestone to redundancy rows as suggested in Lee in order to make use of the protective buffer rows for storing user data while maintain protection for the protected memory area from any other damages.
realize that it is common to prevent protected memory area from unauthorized access unless a key is provided to host/user. 
Regarding dependent claim 12, Lee teaches reading the fuse responsive to detecting a power event of the memory device (FIG. 1: during boot-up, see 3:7-20).
Regarding dependent claim 15, Bittlestone teaches wherein the first row is adjacent to a starting row of the row address range or an ending row of the row address range (FIG. 4: either row 402 or 403).
	Regarding independent claim 16, Kobayashi teaches an apparatus comprising:
control circuit configured to:
FIG. 4: predefined row address range LAX<K> to LAX<K+M>) each having a capacitive storage element (i.e. SDRAM, see 3:61-62), 
defective rows in the predefined row address range of the memory array (FIG. 2: corresponding to defective addresses NOR_REP_ADD_1 to NOR_REP_ADD_N); 
responsive to identifying the plurality of first rows FIGS. 1 and 4: e.g. mapping the addresses NOR_REP_ADD_1 to NOR_REP_ADD_N of predefined row address range LAX<K> to LAX<K+M> to rows LAX<0> to LAX<2>, which is not within the predefined row address range LAX<K> to LAX<K+M> as shown; addresses NOR_REP_ADD_1 to NOR_REP_ADD_N are stored in nonvolatile memory circuit 10 comprising fuses); and 
resolve access commands corresponding to the plurality of first rows of the memory array utilizing the fuses to prevent the plurality of first rows from being accessed (because addresses NOR_REP_ADD_1 to NOR_REP_ADD_N are replaced with LAX<K> to LAX<K+M> as shown).
Lee does not teach the strikethrough limitations.  Lee teaches the defective rows of memory cells are identified instead of first rows of memory cells that are adjacent to a predefined row address range. 
	Bittlestone suggests first and last rows are identified and added to a predefined row address range to form a protective buffer between public and protected memory areas (FIG. 4: rows 402 and 403, see 3:52-57).
Kobayashi teaches a memory array comprising a plurality of predefined row address ranges (FIG. 4: protection areas R11, R12 and R13), wherein the predefined row address range can be re-defined (see para. [0054]), and is accessed utilizing a key provided by a host (FIG. 1: via CPU 101, see para [0053]), wherein the key is inherently a security token (because it needs to be verified with verification program 107, see para [0053]).
Since Lee, Bittlestone and Kobayashi are all from the same field of endeavor, the purpose disclosed by Lee and Bittlestone would have been recognized in the pertinent art of Kobayashi.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
redirect the protective buffer rows of Bittlestone to redundancy rows as suggested in Lee in order to make use of the protective buffer rows for storing user data while maintain protection for the protected memory area from any other damages.
realize that it is common to prevent protected memory area from unauthorized access unless a key is provided to host/user. 
Regarding dependent claim 17, Bittlestone suggests wherein the plurality of first rows is adjacent to a starting row AND a finishing row of the predefined row address range.  However, it would have been obvious to one with ordinary skill in the art to redirect more than one rows adjacent to starting row OR a finishing row of the predefined row address range in order to add extra buffer for protection.  
Regarding dependent claim 18, Lee teaches wherein predefined row address range is discontinuous (see para [0050]).
Regarding dependent claim 19, Kobayashi teaches wherein the control circuitry is further configured to: responsive to redefining the predefined row address range (see para. [0054]).  Bittlestone teaches identifying the plurality of first rows of the memory array (FIG. 4: rows 402 and 403, see 3:52-57).  Lee teaches map the plurality of first rows of the memory array using latches associated with the fuses to prevent the plurality of first rows from being accessed (FIG. 4: stop access of predefined row address range LAX<K> to LAX<K+M> using fuses).
Regarding dependent claim 20, Bittlestone suggests wherein the control circuitry is further configured to, responsive to preventing a row hammer attack, map the plurality of first rows of the memory array to the plurality of second rows of the memory array using fuses of the memory array (see 3:48-58).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kobayashi in view of Bittlestone in view of US 6,865,098 to Ichiriu et al. (hereafter Ichiriu).
Lee, Kobayashi and Bittlestone teach, as applied in prior rejection of claim 10, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 13, Ichiriu teaches wherein the address is stored in registers of the memory device prior to being stored in the plurality of latches (FIG. 4: defective addresses are stored in register 454 prior to being stored in table/latches 410, see 8:3-5).
Since Lee, Bittlestone, Kobayashi and Ichiriu are all from the same field of endeavor, the purpose disclosed by Ichiriu would have been recognized in the pertinent art of Lee, Bittlestone and Kobayashi.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store the address in registers prior to being stored in the plurality of latches in order to verifying if the corresponding information is valid responsive to valid bit (see Ichiriu, 8:37-47), wherein the valid vits Vbits latched in 412 in FIG. 4 of Ichiriu is similar to fuse enable signals FSEN_0 to FSEN_N latched in 100_0 to 100_N in FIG. 2 of Lee. 
	Regarding dependent claim 14, Lee teaches redefining the row address range; responsive to redefining the row address range, updating the address stored in the registers of the memory device (see para. [0054]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 11: wherein the address corresponds to the second row.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 4, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824